Title: From John Adams to the Count Frederik von Reventlow, 30 July 1785
From: Adams, John
To: Reventlow, Frederik, Count von


          
            Sir
            Grosvenor Square Westminster July 30. 1785
          
          I have the Honour of transmitting to you, herewith enclosed a certified Copy of an Act of Congress of the 21. of March last, instructing me to communicate to Mr St. Saphorin, the high Sense, the United States of America in Congress assembled, entertain of the liberal Decision made by his Danish Majesty, on the Question proposed to his Minister by me, respecting the ordination of American Candidates for holy orders in the Episcopal Church commonly called the Church of England. I am informed by Mr Jay our Minister of foreign Affairs, that Congress has been pleased to order him to transmit Copies of my Letter and the other Papers on this subject to the Executives of the different States, And he is perswaded they will receive with Pleasure this Mark of his Danish Majestys Friendly Disposition.
          At the Time when these Resolutions passed, it was Supposed in Congress that Mr St. Saphorin, continued at the Hague, but as he is removed from thence, I presume it will equally fullfill the Intentions of Congress in expressing their Respects and Acknowledgments to his Danish Majesty, if they are communicated by a nearer Channel. Permit me then the Honour of requesting of you Sir, that you would transmit the Inclosed certified Copy to your Court.
          With great Respect, I have the Honour to be, Sir your / most obedient and must humble servant
        